DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality:
Within the abstract, “simultaneously providing” should be replaced with “simultaneously provide”.
Within paragraph 45 of the specification “only one fingers” should be replaced with “only one finger”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 – 5, 7, 8, 15, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amend (US 9579219 B2), hereinafter Amend in view of Naseef (WO 2015123128 A1), hereinafter Naseef.

Regarding claim 1, Amend teaches:
A system for a robotic manipulator having an active grasping component that allows for passive grasping of an object (see fig. 1), comprising: a controller (see at least column 7, line 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”);
At least two fingers configured to provide an active grasp of the object (See at least: Figure 1. See also column 6, lines 35 – 40: “The apparatus 100 includes an asymmetrical hand mechanism 102 that is comprised of a base region 104 and a plurality of finger components consisting of a first independent finger, 1, and a second independent finger, 2; and a respective first finger motor, 4A, and a respective second finger motor, 4B, disposed in the hand mechanism 102”);
A passive grasping surface coupled to each of the fingers (see at least: Figure 1. See also: column 6, lines 2 – 5: “In summary, a passive universal gripper utilizes an elastic-type membrane (e.g., a balloon) that contains an amount of granular material (e.g., coffee grounds, sand, other)”. See also column 6, lines 58 – 60: “A universal jammer/gripper apparatus 3 is shown coupled to the distal end of each finger”);
Each of the passive grasping surfaces includes a deformable shell having an interior containing a medium (See at least: column 6, lines 2 – 5: “In summary, a passive universal gripper utilizes an elastic-type membrane (e.g., a balloon) that contains an amount of granular material (e.g., coffee grounds, sand, other)”);
An actuator communicatively coupled to the controller (see at least column 6, lines 52 – 56: “The finger and the thumb are each driven by a separate servomotor (4A, 4B; e.g., Dynamixel RX-28 servo motors) such that the finger 2 can move along a fixed path 202 (see FIG. 2) prescribed by a 4-bar linkage 5, and the thumb 1 can rotate about its base”, see also column 7, line 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”); 
The actuator configured to control movement of the fingers (see at least column 6, lines 52 – 56: “The finger and the thumb are each driven by a separate servomotor (4A, 4B; e.g., Dynamixel RX-28 servo motors) such that the finger 2 can move along a fixed path 202 (see FIG. 2) prescribed by a 4-bar linkage 5, and the thumb 1 can rotate about its base”).
A pump communicatively coupled to the controller (see at least column 7, lines 50 through 52: “Vacuum was achieved with pump rated for a maximum vacuum of 25 microns”; see also column 7, line 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”);
Amend further teaches using both a workshop compressed air line to deliver fluid pressure, and a pump to suction fluid away from the interior of the shells (see at least column 7, lines 50 – 52: “Positive pressure was provided at 620 kPa from a workshop compressed air line, and vacuum was achieved with pump rated for a maximum vacuum of 25 microns”).
The difference between Amend and the claimed invention is that Amend does not teach wherein the pump is configured to deliver fluid pressure to the interior of the shell, the pump further configured to suction fluid from the interior of the shell.
Naseef teaches wherein the pump is configured to deliver fluid pressure to the interior of the shell, the pump further configured to suction fluid from the interior of the shell (see at least paragraph 115: “Access to opening 114 and volume 115 via side entry passage 185 can enable head 1 10 to be supplied a fluid flow of positive pressure and negative pressure directly from a source rather than it being routed through base 120 or first latching plate 135”. See also paragraph 143: “The vacuum source can be a vacuum chamber, vacuum reservoir, pneumatic piston, diaphragm pump, vacuum pump, rotary lobe pump, venturi vacuum generator, etc. The pumps can be electrical, pneumatic, or mechanical. The pumps can be configured for continuous or intermittent operation”);
Accordingly, the prior art references teach that it is known that a compressed air line and a pump are functional equivalents for a single pump which provides both positive and negative fluid pressure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the combination of a compressed air line and pump as taught by Amend for a singular pump as taught by Naseef, because both elements were known equivalents for providing positive and negative fluid pressure. The substitution would have resulted in the predictable result of providing positive and negative fluid pressure to the deformable shells. 

Regarding claim 3, the combination of Amend and Naseef teaches the system of claim 1. 
Amend further teaches wherein the medium is configured to compress when the pump suctions fluid from the interior of the shell (see at least column 6, lines 5 – 11: “At atmospheric pressure, the granular material is in a fluid-like phase such that it can flow, pour, or even splash. However, when a vacuum is applied, the granular material undergoes a pseudo-jamming phase transition into a solid-like phase, i.e., there is essentially no relative movement with a single grain with respect to another”).

Regarding claim 4, the combination of Amend and Naseef teaches the system of claim 1. 
Amend further teaches wherein the medium within the deformable shell is a granular material (see at least column 6, lines 2 – 5: “In summary, a passive universal gripper utilizes an elastic-type membrane (e.g., a balloon) that contains an amount of granular material (e.g., coffee grounds, sand, other)”).
The difference between the prior art and the claimed invention is that Amend does not teach the specific group of materials which could be selected as the medium contained within the deformable shell. 
Naseef teaches wherein the medium is selected from a group consisting of coffee grounds, sand, rice, metal fragments, rubber fragments, sawdust, flour, salt, and rocks (see at least paragraph 83: “Flowable material can include at least one of individual solid granules or grains made from any type of metallic, insulating or semiconducting solid, including one or any combination of one or more of plastic or polymeric particles, coffee grounds, corn starch, ground glass, sand (e.g., coral, volcanic, glass, gypsum, silica, pumice, garnet, olivine, biogenic, continental, and quartz), rice, sawdust, crushed nut shells, metal filings, dried ground com husks, seeds, rocks, desert sand, lithic sand, and others known in the art“).
Accordingly, the prior art references teach that it is known that these materials can be used as a medium in this type of passive universal jamming gripper. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the smaller group of possible materials taught by Amend for the larger group of possible materials as taught by Naseef because both groups were known equivalents for possible materials to be used in a jamming universal gripper. The substitution would have resulted in the predictable result of providing jammable mediums for use within a passive universal jamming gripper.

Regarding claim 5, the combination of Amend and Naseef teaches the system of claim 1. 
Amend further teaches wherein the medium within the deformable shell is a granular material (see at least column 6, lines 2 – 5: “In summary, a passive universal gripper utilizes an elastic-type membrane (e.g., a balloon) that contains an amount of granular material (e.g., coffee grounds, sand, other)”).
The difference between the prior art and the claimed invention is that Amend does not teach the specific group of materials which could be selected as the medium contained within the deformable shell. 
Naseef further teaches wherein the medium is selected from a group consisting of polymers, foam, elastomers, and silicone (see at least paragraph 83: “Flowable material can include at least one of individual solid granules or grains made from any type of metallic, insulating or semiconducting solid, including one or any combination of one or more of plastic or polymeric particles, coffee grounds, corn starch, ground glass, sand (e.g., coral, volcanic, glass, gypsum, silica, pumice, garnet, olivine, biogenic, continental, and quartz), rice, sawdust, crushed nut shells, metal filings, dried ground com husks, seeds, rocks, desert sand, lithic sand, and others known in the art“).
Accordingly, the prior art references teach that it is known that these materials can be used as a medium in this type of passive universal jamming gripper. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the smaller group of possible materials taught by Amend for the larger group of possible materials as taught by Naseef because both groups were known equivalents for possible materials to be used in a jamming universal gripper. The substitution would have resulted in the predictable result of providing jammable mediums for use within a passive universal jamming gripper.

Regarding claim 7, the combination of Amend and Naseef teaches the system of claim 1. 
Amend further teaches wherein the controller is configured to independently control each of the fingers (see at least column 4, lines 61 – 67: “The dexterous robotic apparatus includes an asymmetrical hand mechanism including only two finger components: a first independent finger and a second independent finger, and a respective first finger motor and a respective second finger motor disposed in the hand mechanism, wherein the hand mechanism is characterized by only two continuous degrees of freedom (i.e., the two fingers”; see also column 7, line 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”);

Regarding claim 8, the combination of Amend and Naseef teaches the system of claim 1. 
Amend further teaches wherein the shell is configured to conform to a shape of the object when the pump suctions fluid from the interior of the shell (see at least figure 2 and figure 3, see also column 6, lines 5 – 11: “At atmospheric pressure, the granular material is in a fluid-like phase such that it can flow, pour, or even splash. However, when a vacuum is applied, the granular material undergoes a pseudo-jamming phase transition into a solid-like phase, i.e., there is essentially no relative movement with a single grain with respect to another”).

Regarding claim 15, Amend teaches:
a system for a robotic manipulator having an active grasping component that allows for passive grasping of an object (see fig. 1), comprising ontroller (see at least column 7, line 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”);
At least two fingers configured to provide an active grasp of the object (See at least: Figure 1. See also column 6, lines 35 – 40: “The apparatus 100 includes an asymmetrical hand mechanism 102 that is comprised of a base region 104 and a plurality of finger components consisting of a first independent finger, 1, and a second independent finger, 2; and a respective first finger motor, 4A, and a respective second finger motor, 4B, disposed in the hand mechanism 102”);
A deformable shell coupled to each of the fingers (see at least: Figure 1. See also: column 6, lines 2 – 5: “In summary, a passive universal gripper utilizes an elastic-type membrane (e.g., a balloon) that contains an amount of granular material (e.g., coffee grounds, sand, other)”. See also column 6, lines 58 – 60: “A universal jammer/gripper apparatus 3 is shown coupled to the distal end of each finger”);
Wherein each deformable shell has a hollow interior containing a medium, and wherein each deformable shell has an outer surface configured to contact the object (see at least: Figure 3. See also: column 6, lines 2 – 5: “In summary, a passive universal gripper utilizes an elastic-type membrane (e.g., a balloon) that contains an amount of granular material (e.g., coffee grounds, sand, other)”);
An actuator communicatively coupled to the controller (see at least column 6, lines 52 – 56: “The finger and the thumb are each driven by a separate servomotor (4A, 4B; e.g., Dynamixel RX-28 servo motors) such that the finger 2 can move along a fixed path 202 (see FIG. 2) prescribed by a 4-bar linkage 5, and the thumb 1 can rotate about its base”; see also column 7, lines 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”).
The actuator configured to control movement of the fingers (see at least column 6, lines 52 – 56: “The finger and the thumb are each driven by a separate servomotor (4A, 4B; e.g., Dynamixel RX-28 servo motors) such that the finger 2 can move along a fixed path 202 (see FIG. 2) prescribed by a 4-bar linkage 5, and the thumb 1 can rotate about its base”);
And a pump communicatively coupled to the controller (see at least column 7, lines 50 through 52: “Vacuum was achieved with pump rated for a maximum vacuum of 25 microns”; see also column 7, line 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”);
Wherein the controller is configured to simultaneously control the actuator and the pump (see at least column 7, lines 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”);
Amend further teaches using both a workshop compressed air line to deliver fluid pressure, and a pump to suction fluid away from the interior of the shells (see at least column 7, lines 50 – 52: “Positive pressure was provided at 620 kPa from a workshop compressed air line, and vacuum was achieved with pump rated for a maximum vacuum of 25 microns”).
The difference between Amend and the claimed invention is that Amend does not teach wherein the pump is configured to deliver fluid pressure to the interior of the shell, the pump further configured to suction fluid from the interior of the shell.
Naseef teaches wherein the pump is configured to deliver fluid pressure to the interior of the shell, the pump further configured to suction fluid from the interior of the shell (see at least paragraph 115: “Access to opening 114 and volume 115 via side entry passage 185 can enable head 1 10 to be supplied a fluid flow of positive pressure and negative pressure directly from a source rather than it being routed through base 120 or first latching plate 135”. See also paragraph 143: “The vacuum source can be a vacuum chamber, vacuum reservoir, pneumatic piston, diaphragm pump, vacuum pump, rotary lobe pump, venturi vacuum generator, etc. The pumps can be electrical, pneumatic, or mechanical. The pumps can be configured for continuous or intermittent operation”);
Accordingly, the prior art references teach that it is known that a compressed air line and a pump are functional equivalents for a single pump which provides both positive and negative fluid pressure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the combination of a compressed air line and pump as taught by Amend for a singular pump as taught by Naseef, because both elements were known equivalents for providing positive and negative fluid pressure. The substitution would have resulted in the predictable result of providing positive and negative fluid pressure to the deformable shells. 

	Regarding claim 17, the combination of Amend and Naseef teaches the system of claim 15.
Amend further teaches wherein the medium within the deformable shell is a granular material (see at least column 6, lines 2 – 5: “In summary, a passive universal gripper utilizes an elastic-type membrane (e.g., a balloon) that contains an amount of granular material (e.g., coffee grounds, sand, other)”).
The difference between the prior art and the claimed invention is that Amend does not teach the specific group of materials which could be selected as the medium contained within the deformable shell. 
Naseef further teaches wherein the medium is selected from a group consisting of polymers, foam, elastomers, and silicone (see at least paragraph 83: “Flowable material can include at least one of individual solid granules or grains made from any type of metallic, insulating or semiconducting solid, including one or any combination of one or more of plastic or polymeric particles, coffee grounds, corn starch, ground glass, sand (e.g., coral, volcanic, glass, gypsum, silica, pumice, garnet, olivine, biogenic, continental, and quartz), rice, sawdust, crushed nut shells, metal filings, dried ground com husks, seeds, rocks, desert sand, lithic sand, and others known in the art“).
Accordingly, the prior art references teach that it is known that these materials can be used as a medium in this type of passive universal jamming gripper. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the smaller group of possible materials taught by Amend for the larger group of possible materials as taught by Naseef because both groups were known equivalents for possible materials to be used in a jamming universal gripper.The substitution would have resulted in the predictable result of providing jammable mediums for use within a passive universal jamming gripper.

Regarding claim 18, the combination of Naseef and Amend teaches the system of claim 15.
Amend further teaches wherein at least one of the fingers includes a narrow distal end configured to allow the robotic manipulator to perform a pinching operation on the object (see at least: Figure 1. See also: column 6, lines 2 – 5: “In summary, a passive universal gripper utilizes an elastic-type membrane (e.g., a balloon) that contains an amount of granular material (e.g., coffee grounds, sand, other)”. See also column 6, lines 58 – 60: “A universal jammer/gripper apparatus 3 is shown coupled to the distal end of each finger”);

Regarding claim 19, the combination of Amend and Naseef teaches the system of claim 15.
Amend further teaches wherein the controller is configured to independently control delivery of fluid pressure and suction to each of the deformable shells (see at least column 7, lines 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”; see also column 6, lines 58 – 64: “A universal jammer/gripper apparatus is shown coupled to the distal end of each finger. Each of these jammer/gripper fingertips can be controlled by a separate 3-position valve (as described by the references cited herein) so that it can be evacuated, positively pressurized, or neutralized with the atmosphere”). 

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amend and Naseef in view of Fakhouri (WO 2015006613 A1), hereinafter Fakhori. 
Regarding claim 2, the combination of Naseef and Amend teaches the system of claim 1. 
Fakhouri teaches wherein the fluid is selected from a group consisting of a liquid and a gas (see at least paragraph 72: “A gripping device consisting of a granular material contained within a flexible membrane, being connected by one or more base components, and having some means of internal access to the granular materiai, may inflate the internal membrane by ingress of gas, liquid, or granular materiai in order to achieve expansion for internal gripping, or may deform the granular material (for example by means of a plunger) with or without the addition of vacuum-based hardening”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseef and Amend to incorporate the teachings of Fakhouri because as stated by Fakhouri, different material combinations can have different changes in volume depending on the desired properties of the gripper (see at least paragraph 90: “Various granular filling materials may also be utilized and materials will advantageously undergo about a 5% or less change in volume over the fluid-like to solid-like pseudo-phase transition (jamming). It has also been found beneficial that moisture in the system be substantially eliminated (i.e., when the fluid is not a liquid) as it has been found to slow the unjamming transition due to additional capillary forces in the granular filling. A desiccant may optionally be used in the membrane and/or in the filter. Alternatively, a dry fluid such as nitrogen or an inert gas, for instance, could be used as the positive pressure fluid”). This would allow the user to fine tune the desired changes in volume depending on the combination of materials and choice of liquid or gas, and give greater control over the system. 

Regarding claim 16, the combination of Naseef and Amend teaches the system of claim 15.
Fakhouri teaches wherein the fluid is selected from a group consisting of a liquid and a gas (see at least paragraph 72: “A gripping device consisting of a granular material contained within a flexible membrane, being connected by one or more base components, and having some means of internal access to the granular materiai, may inflate the internal membrane by ingress of gas, liquid, or granular materiai in order to achieve expansion for internal gripping, or may deform the granuiar material (for example by means of a plunger) with or without the addition of vacuum-based hardening”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseef and Amend to incorporate the teachings of Fakhouri because as stated by Fakhouri, different material combinations can have different changes in volume depending on the desired properties of the gripper (see at least paragraph 90: “Various granular filling materials may also be utilized and materials will advantageously undergo about a 5% or less change in volume over the fluid-like to solid-like pseudo-phase transition (jamming). It has also been found beneficial that moisture in the system be substantially eliminated (i.e., when the fluid is not a liquid) as it has been found to slow the unjamming transition due to additional capillary forces in the granular filling. A desiccant may optionally be used in the membrane and/or in the filter. Alternatively, a dry fluid such as nitrogen or an inert gas, for instance, could be used as the positive pressure fluid”). This would allow the user to fine tune the desired changes in volume depending on the combination of materials and choice of liquid or gas, and give greater control over the system.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amend and Naseef in view of Bergeron (US 20180264660 A1), hereinafter Bergeron.
Regarding claim 6, the combination of Naseef and Amend teaches the system of claim 1 wherein the controller is configured to control the actuator and the pump.
Bergeron teaches learned data generated from a machine learning model that has processed sensor data from the robotic manipulator (see at least paragraph 64: “For example, by using deep learning techniques to extract features from the sensor data such that in autonomous mode the robots autonomously recognize features and/or conditions in its environment and in response perform a defined act, set of acts, a task, or a pipeline of tasks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseef and Amend to incorporate the machine learning process for learning and executing tasks as taught by Bergeron because it would allow the robot to operate autonomously, without the need for a human operator (see at least In some implementations, robots, operate without an operator interface or human operator, e.g., autonomously. Robots may operate in an autonomous control mode by executing autonomous control instructions. For example, computer system or robots can use sensor data from one or more sensors associated with operator generated robot control instructions and the operator generated robot control instructions from one or more times robots was in piloted mode to generate autonomous robot control instructions for subsequent use).

Regarding claim 20, the combination of Naseef and Amend teaches the system of claim 15 wherein the controller is configured to control the actuator and the pump.
Bergeron teaches learned data generated from a machine learning model that has processed sensor data from the robotic manipulator (see at least paragraph 64: “For example, by using deep learning techniques to extract features from the sensor data such that in autonomous mode the robots 102 autonomously recognize features and/or conditions in its environment and in response perform a defined act, set of acts, a task, or a pipeline of tasks”). 
Taken in conjunction with the teachings of claim 15, the combination of Naseef, Amend, and Bergeron teaches wherein the controller is configured to control the actuator and the pump based on learned data generated from a machine learning model that has processed sensor data from the robotic manipulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseef and Amend to incorporate the teachings of Bergeron because the teachings of Bergeron would allow the robot to operate autonomously, without the need for a human operator (see at least In some implementations, robots, operate without an operator interface or human operator, e.g., autonomously. Robots may operate in an autonomous control mode by executing autonomous control instructions. For example, computer system or robots can use sensor data from one or more sensors associated with operator generated robot control instructions and the operator generated robot control instructions from one or more times robots was in piloted mode to generate autonomous robot control instructions for subsequent use).

Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amend in view of Fakhouri and Koike, (US 20190263001 A1), hereinafter Koike.

Regarding claim 9, the combination of Amend, and Koike teaches a method for grasping an object with a robotic manipulator having fingers that include a passive grasping component.
Amend teaches positioning, by a controller, at least two active grasping fingers to be adjacent to the object (see at least: Figure 3; see also column 7, lines 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”);
Amend further teaches instructing, by the controller, a pump to apply negative pressure to an interior of a shell coupled to each of the active grasping fingers (see at least column 7, lines 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”; see also column 7, lines 50 – 53: “Positive pressure was provided at 620 kPa from a workshop compressed air line, and vacuum was achieved with pump rated for a maximum vacuum of 25 microns”; see also Fig 2”);
Wherein the shell is configured to conform to the shape of the object upon application of the negative pressure (see at least figure 2 and figure 3, see also column 6, lines 5 – 11: “At atmospheric pressure, the granular material is in a fluid-like phase such that it can flow, pour, or even splash. However, when a vacuum is applied, the granular material undergoes a pseudo-jamming phase transition into a solid-like phase, i.e., there is essentially no relative movement with a single grain with respect to another”).
While Amend teaches the controller (see at least column 7, lines 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”) and the application of positive and negative pressure (see at least column 7, lines 50 – 53: “Positive pressure was provided at 620 kPa from a workshop compressed air line, and vacuum was achieved with pump rated for a maximum vacuum of 25 microns”; see also Fig 2”), 
Amend fails to teach:
Determining, by the controller, if the active grasping fingers are securely grasping the object after the application of negative pressure to the interior of the shell; 
Responsive to determining that the active grasping fingers are securely grasping the object after the application of negative pressure to the interior of the shell, determining, by the controller, if the active grasping fingers are over-grasping the object after the application of the negative pressure to the interior of the shell; 
And responsive to determining that the active grasping fingers are over-grasping the object after the application of the negative pressure to the interior of the shell, instructing, by the controller, the pump to apply positive pressure to the interior of the shell.
Koike teaches:
A system for setting grip force, which ensures that the grip force is sufficient to grip the object but not so large as to damage the object, which adjusts the forces accordingly. 
Specifically, Koike teaches: 
Determining, by the controller, if the active grasping fingers are securely grasping the object (see at least paragraph 53: “Next, in step S30, the CPU 901 determines whether or not the gripper 2 has been able to stably lift the gripping target object 100 by the lifting operation in step S25… this determination may be made by the image processing apparatus 4 based on the image information captured by the camera 3, or a contact sensor or the like is provided below the gripper 2, and it may be determined based on detection of falling of the gripping target object 100 (not shown)”).
Responsive to determining that the active grasping fingers are securely grasping the object continuing with the process (see at least paragraphs 53 – 55: “If the gripping target object 100 has not been successfully lifted, the determination is not satisfied, and the processing proceeds to step S35. In step S35, the CPU 901 adds a relatively small step value ΔF to the test grip force F, returns to step S10 and repeats the same procedure. On the other hand, when the gripping target object 100 is successfully lifted in the determination of step S30, the determination is satisfied, and the processing proceeds to step S40”);
Determining, by the controller, if the active grasping fingers are over-grasping the object (see at least paragraph 59 – 61: “Next, in step S55, and the CPU 901 determines whether or not the gripper 2 has damaged the gripping target object 100… At this time, presence or absence of damage may be determined based on, for example, whether or not the shape of the gripping target object 100 has been deformed to such an extent that the gripping target object 100 cannot be reversibly returned, or whether or not clear scratches and cracks have occurred, for example, when the eggshell is damaged… On the other hand, when the gripping target object 100 has been damaged in the determination of step S55, the determination is satisfied, and the processing proceeds to step S65”);
Responsive to determining that the active grasping fingers are over-grasping the object, adjusting the grip force (see at least paragraphs 59 – 61: “If the gripping target object 100 is not damaged, the determination is not satisfied, and the processing proceeds to step S60. In step S60, the CPU 901 adds the relatively small step value ΔF to the test grip force F, returns to step S45 and repeats the same procedure. On the other hand, when the gripping target object 100 has been damaged in the determination of step S55, the determination is satisfied, and the processing proceeds to step S65. In step S65, the CPU 901 sets the upper limit grip force F.sub.H with a value obtained by subtracting ΔF from the test grip force F at this point of time and sets an upper limit deformation amount T.sub.H with the second latest deformation amount T at this point of time.”).
Additionally, Fakhouri teaches passive gripping and releasing device which also utilizes positive and negative pressure. Fakhouri further teaches that the apparatus first passively contacts the object and conforms to the shape of the object when under positive pressure. Once this has happened, a vacuum (negative pressure) is applied to make the passive gripper firm and therefore rigidly grip the object. Fakhouri also discloses that positive pressure is used to release the object and to reset the passive gripping device to the deformable, ready-to-grip state (see at least paragraph 85: “The apparatus utilizes both positive and negative pressure so that once the apparatus has passively contacted an object to be gripped and conformed to the shape of the object, a vacuum may be applied to vacuum-harden the filled membrane to rigidly grip the object and subsequently, when gripping is to be released, one or more bursts of positive pressure are applied to reverse the fluid-like to solid-like phase transition (jamming), forcibly releasing the object and returning (resetting) the filled membrane to a deformable, ready state...”). Thus, as discussed above, Fakhouri teaches applying negative pressure to harden the gripper and establish that the final shape and that positive pressure is applied to soften the gripper for initial conformance to the object, as well as for loosening the grip. 
Therefore, prior to the filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Amend to implement a system for setting grip force as suggested by Koike. This modification would allow for a means to ensure the grip was secure while also preventing/limiting damage to the object.  As discussed above, Koike tests the forces once the initial attempt at grasping has been completed (see figs. 5 and 6) prior to testing the grip. Additionally, Fakhouri teaches that the passive gripper must have negative pressure applied before the initial grip is complete. Therefore, it would have been obvious to one of ordinary skill in the art, when making this modification, to implement the grip testing after the application of negative pressure. This would ensure the grip is complete before testing, and that testing results are accurate for the final grip. As discussed above, Koike teaches reducing the force when over grasping and Fakhouri discloses applying positive pressure to soften the gripper and increase compliance of the gripper. Therefore, it would have been obvious to further modify Amend such that in the event that the device is over-grasping, the system would apply positive pressure in order to soften the grip and increase compliance of the gripper, thereby reducing the force on the object to prevent damage to the object. Finally, as discussed above, Fakhouri teaches that negative pressure is used to set the grip and positive pressure is only used to allow the gripper to initially conform or release the grip. Therefore, it would have been obvious to further modify Koike such that, once the negative pressure is applied, it is maintained or reapplied throughout the gripping of the object so that the object remains securely gripped. 

Regarding claim 10, the combination of Amend, and Koike, and Fakhouri teaches the method of claim 9.
Amend further teaches wherein the interior of the shell contains a medium configured to compress when the pump applies negative pressure to the interior of the shell (see at least column 6, lines 5 – 11: “At atmospheric pressure, the granular material is in a fluid-like phase such that it can flow, pour, or even splash. However, when a vacuum is applied, the granular material undergoes a pseudo-jamming phase transition into a solid-like phase, i.e., there is essentially no relative movement with a single grain with respect to another”).

Regarding claim 11, the combination of Amend and Koike teaches the method of claim 9.
Amend further teaches wherein the interior of the shell contains a medium configured to expand when the pump applies positive pressure to the interior of the shell (see at least column 6, lines 5 – 11: “At atmospheric pressure, the granular material is in a fluid-like phase such that it can flow, pour, or even splash. However, when a vacuum is applied, the granular material undergoes a pseudo-jamming phase transition into a solid-like phase, i.e., there is essentially no relative movement with a single grain with respect to another. When the vacuum is released and the system returns to atmospheric pressure, the granular material will return to the fluid-like phase (either on its own over time or more quickly with external manipulation));

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amend in view of Naseef and Koike.

Regarding claim 14, the combination of Amend and Koike teaches the method of claim 9.
Amend further teaches wherein the shell is made from a deformable material (see at least column 6, lines 2 – 5: “In summary, a passive universal gripper utilizes an elastic-type membrane (e.g., a balloon)…”).
The difference between the prior art and the claimed invention is that Amend does not teach the specific group of materials which could be selected as the medium used for the deformable shells.
Naseef teaches wherein the shell is made from a material selected from a group consisting of an elastomer, a polymeric material, vinyl, a metal foil, a film, and a woven fabric (see at least paragraph 75: “Membrane can be at least partially formed from a material that is flexible. For example, membrane can be made of one or more of the following: a vinyl, an elastomeric material, a coated cloth, a polyester film (e.g. Mylar), a metal foil, or combinations thereof. Elastomeric materials may include any of, or combinations of, silicone, latex, polychloroprene, nitrile, butyl rubber, or other elastomeric materials”). 
Accordingly, the prior art references teach that it is known that these materials can be used as a medium for the shell in this type of passive universal jamming gripper. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the smaller group of possible materials taught by Amend for the larger group of possible materials as taught by Naseef because both groups were known equivalents for possible materials to be used for the shell of a jamming universal gripper.The substitution would have resulted in the predictable result of providing a deformable shell for use within a passive universal jamming gripper.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 12 would be allowable for incorporating the feature of adjusting the pressure of the shell of only one grasping finger in combination with the other elements of the claim. 
Amend teaches wherein the device is capable of independently delivering pressure to the shells of the active grasping fingers. (see at least column 7, lines 50 – 52: “Positive pressure was provided at 620 kPa from a workshop compressed air line, and vacuum was achieved with pump rated for a maximum vacuum of 25 microns”; see also column 4 lines 54 – 56: “wherein the first independent finger and the second independent finger each have a granular material-based jamming/gripper apparatus disposed at the distal end thereof; further comprising a first finger 3-state valve adapted to evacuate, positively pressurize, or atmospherically neutralize the respective first finger jamming/gripper apparatus and a second finger 3-state valve adapted to evacuate, positively pressurize, or atmospherically neutralize the respective second finger jamming/gripper apparatus”). However, Amend does not teach when or why the shells would be independently pressurized, nor does Amend teach that the pressure is delivered by a pump. 
Naseef teaches wherein the pump is configured to deliver fluid pressure to the interior of the shell, the pump further configured to suction fluid from the interior of the shell (see at least paragraph 115: “Access to opening 114 and volume 115 via side entry passage 185 can enable head 1 10 to be supplied a fluid flow of positive pressure and negative pressure directly from a source rather than it being routed through base 120 or first latching plate 135”. See also paragraph 143: “The vacuum source can be a vacuum chamber, vacuum reservoir, pneumatic piston, diaphragm pump, vacuum pump, rotary lobe pump, venturi vacuum generator, etc. The pumps can be electrical, pneumatic, or mechanical. The pumps can be configured for continuous or intermittent operation”);
Koike teaches determining if the active grasping fingers are over-grasping the object (see at least paragraph 59 – 61: “Next, in step S55, and the CPU 901 determines whether or not the gripper 2 has damaged the gripping target object 100… At this time, presence or absence of damage may be determined based on, for example, whether or not the shape of the gripping target object 100 has been deformed to such an extent that the gripping target object 100 cannot be reversibly returned, or whether or not clear scratches and cracks have occurred, for example, when the eggshell is damaged… On the other hand, when the gripping target object 100 has been damaged in the determination of step S55, the determination is satisfied, and the processing proceeds to step S65”);
Koike further teaches completing an action responsive to determining that the active grasping fingers are over-grasping the object (see at least paragraphs 59 – 61: “If the gripping target object 100 is not damaged, the determination is not satisfied, and the processing proceeds to step S60. In step S60, the CPU 901 adds the relatively small step value ΔF to the test grip force F, returns to step S45 and repeats the same procedure. On the other hand, when the gripping target object 100 has been damaged in the determination of step S55, the determination is satisfied, and the processing proceeds to step S65”).
Additionally, Fakhouri teaches passive gripping and releasing device which also utilizes positive and negative pressure. Fakhouri further teaches that the apparatus first passively contacts the object and conforms to the shape of the object when under positive pressure. Once this has happened, a vacuum (negative pressure) is applied to make the passive gripper firm and therefore rigidly grip the object. Fakhouri also discloses that positive pressure is used to release the object and to reset the passive gripping device to the deformable, ready-to-grip state (see paragraph 85: “The apparatus utilizes both positive and negative pressure so that once the apparatus has passively contacted an object to be gripped and conformed to the shape of the object, a vacuum may be applied to vacuum-harden the filled membrane to rigidly grip the object and subsequently, when gripping is to be released, one or more bursts of positive pressure are applied to reverse the fluid-like to solid-like phase transition (jamming), forcibly releasing the object and returning (resetting) the filled membrane to a deformable, ready state....”). Thus, as discussed above, Fakhouri teaches applying positive pressure to soften the gripper for initial conformance to the object, as well as for loosening the grip. 
The combination of art above fails to explicitly teach the claim element of pressurization of the shell of only one active grasping finger in response to the device detecting that the active grasping fingers are over-grasping the object in combination with the other elements of the claim. 
Therefore, the combination of features is considered to be allowable. 

Claim 13 would be allowable for incorporating the feature of g adjusting the pressure of the shell of only one grasping finger in combination with the other claimed elements. 
Amend teaches wherein the controller is configured to instruct the pump to apply negative pressure (see at least column 7, lines 54 – 55: “We were able to control the robot arm, valves, and hand motors through a single control program written in C++”; see also column 7, lines 50 – 53: “Positive pressure was provided at 620 kPa from a workshop compressed air line, and vacuum was achieved with pump rated for a maximum vacuum of 25 microns”; see also Fig 2”) to the shell of only one active grasping finger (see at least column 4 lines 54 – 56: “wherein the first independent finger and the second independent finger each have a granular material-based jamming/gripper apparatus disposed at the distal end thereof; further comprising a first finger 3-state valve adapted to evacuate, positively pressurize, or atmospherically neutralize the respective first finger jamming/gripper apparatus and a second finger 3-state valve adapted to evacuate, positively pressurize, or atmospherically neutralize the respective second finger jamming/gripper apparatus”); However, Amend does not teach when or why the shells would be independently pressurized. Further, Amend does not teach wherein the above is done if the active grasping fingers are not securely grasping the object. 
Koike teaches determining if the active grasping fingers are securely grasping the object (see at least paragraph 53: “Next, in step S30, the CPU 901 determines whether or not the gripper 2 has been able to stably lift the gripping target object 100 by the lifting operation in step S25… this determination may be made by the image processing apparatus 4 based on the image information captured by the camera 3, or a contact sensor or the like is provided below the gripper 2, and it may be determined based on detection of falling of the gripping target object 100 (not shown)”).
Koike also teaches completing an action in response to determining that the active grasping fingers are not securely grasping the object (see at least paragraphs 53 – 55: this determination may be made by the image processing apparatus 4 based on the image information captured by the camera 3, or a contact sensor or the like is provided below the gripper 2, and it may be determined based on detection of falling of the gripping target object 100 (not shown)… If the gripping target object 100 has not been successfully lifted, the determination is not satisfied, and the processing proceeds to step S35”);
Additionally, Fakhouri teaches passive gripping and releasing device which also utilizes positive and negative pressure. Fakhouri further teaches that the apparatus first passively contacts the object and conforms to the shape of the object when under positive pressure. Once this has happened, a vacuum (negative pressure) is applied to make the passive gripper firm and therefore rigidly grip the object. Fakhouri also discloses that positive pressure is used to release the object and to reset the passive gripping device to the deformable, ready-to-grip state (see paragraph 85: “The apparatus utilizes both positive and negative pressure so that once the apparatus has passively contacted an object to be gripped and conformed to the shape of the object, a vacuum may be applied to vacuum-harden the filled membrane to rigidly grip the object and subsequently, when gripping is to be released, one or more bursts of positive pressure are applied to reverse the fluid-like to solid-like phase transition (jamming), forcibly releasing the object and returning (resetting) the filled membrane to a deformable, ready state....”). Thus, as discussed above, Fakhouri teaches applying negative pressure to harden the gripper and establish the final shape. 
The combination of art above fails to teach the claimed element of pressurization of the shell of only one active grasping finger in response to the device detecting that the active grasping fingers are over-grasping the object in combination with the other elements of the claim. 
Therefore, the combination of features is considered to be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 20190308333 A1) teaches a method of controlling a gripper so as to grasp objects of unpredictable shapes.
Lessing (US 20160136820 A1) teaches a passive gripper device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is 571-272-6064. The examiner can normally be reached 10 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664